Citation Nr: 1544324	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-16 508	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include arthritis.

2.  Entitlement to service connection for a right hip disability, to include arthritis.



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel




INTRODUCTION

The appellant served in the Army National Guard with a period of active duty for training (ACDUTRA) from March 1979 to July 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The appellant's claims file is now in the jurisdiction of the Roanoke, Virginia RO.

In May 2015, the appeal was remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In May 2015, the Board remanded the appellant's claim in part to obtain a VA examination to assess the etiology of her hip disabilities.  The Board requested that the examiner provide an opinion regarding whether any hip disability diagnosed during the course of the claim, including right hip osteopenia and bilateral hip strain, was at least as likely as not a maturation of or otherwise related to the hip and thigh complaints treated in service.  Additionally, the Board requested that the examiner explain whether there was any objective evidence establishing that the appellant has arthritis in the right or left hip and to discuss the January 2009 private X-ray noting osteopenia of the right hip.

On August 2015 VA examination, the examiner explained that current X-ray results revealed arthritis in the right hip, but noted that a 2009 X-ray of the right hip was negative for arthritis.  She also concluded there was no pathology on current examination to render a diagnosis for the left hip.  The examiner noted that service treatment records reflected the appellant dropped an ammo can on her right thigh during her period of ACDUTRA and that she was treated for a muscle contusion which healed with no residual.  The appellant reported to the examiner that she began having pain in her low back radiating to her right hip about 10 years after leaving service.  The examiner found that the appellant had symptoms of sciatica that began in the right buttock area about 10 years after her discharge from service.  She opined that it was less likely than not that the claimed condition was incurred in or caused by a claimed in-service injury, event, or illness.  She explained that the appellant's service treatment records were silent for any right or left hip pathology diagnosed or treated in service and that since 2009, X-rays of the right hip had gone from normal to demonstrating mild degenerative joint disease.  

The Board finds that this opinion does not substantially comply with the Board's May 2015 remand directives and does not provide a sufficient rationale for the Board to rely on in deciding the appellant's claim.  First, although the examiner concluded that January 2009 X-ray results did not show arthritis of the right hip, she did not explain the significance of the finding of osteopenia of the right hip.  Second, the examiner's opinion does not provide an opinion regarding the hip disabilities that have been diagnosed during the course of the appellant's claim, namely bilateral hip strain and right hip osteopenia.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As right hip osteopenia and bilateral hip strain both have been diagnosed since the appellant filed her claim, the etiology of these disabilities must be addressed. 

Remand is necessary to obtain an addendum opinion that addresses these pertinent questions. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the appellant's claims file to the VA examiner that conducted the August 2015 VA examination to provide clarification and rationale for the opinion provided.  

If the VA examiner who completed the August 2015 examination is not available, then forward the appellant's claims file to another appropriate VA clinician.  

The entire claims file should be made available to the reviewing clinician in conjunction with this request.  The appellant should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

The reviewing clinician is asked to respond to the following:

A)  Regarding the August 2015 VA examiner's conclusion that January 2009 X-rays of the right hip did not reveal evidence of arthritis, discuss the significance of the January 2009 X-ray results notation showing osteopenia of the right hip.

B)  Is it at least as likely as not (50 percent probability or greater) that any left or right hip disability diagnosed during the course of the claim (2009 to the present), to include bilateral hip strain, right hip osteopenia, and right hip arthritis, is related to a hip and thigh injury incurred during the appellant's period of ACDUTRA?  

A report of the examination should be prepared and associated with the appellant's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the appellant with a supplemental statement of the case and afford her a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

